Citation Nr: 1113392	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for bilateral tinnitus.

3.	Entitlement to service connection for a vision loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested within one year of service.

2.	The Veteran's current bilateral tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.

3.	The Veteran's vision loss disability is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.	The Veteran's bilateral tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).

3.	The Veteran's vision loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board notes that the Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in the April 2009 response to the request for the Veteran's service records.  When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO contacted the Veteran in April 2009 and February 2010 to determine if he had any additional information.  In June 2009 the Veteran submitted information about where he was assigned while on active duty.  A July 2009 request from the NPRC provided morning reports that they found pertaining to the Veteran.  The Board concludes, the RO exhausted efforts from obtaining records from other sources and further efforts would be futile.

The VA has obtained private treatment records and associated them with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's hearing loss, tinnitus, or vision loss are related to service.  The Veteran himself has provided statements that his disabilities are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as hearing loss, when it is manifested to a compensable degree within 1 year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.



Bilateral Hearing Loss Disability and Tinnitus

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2010), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a February 2009 audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military, including his work in the machine shop and around diesel engines.  The Veteran's DD-214 indicated he was automotive repairman.  The Veteran's MOS in the Army of an automotive repairman has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

As noted above, the Veteran's service treatment records were destroyed in a fire in 1973 and the only service treatment record available is from a morning report, which did not reference the Veteran having a bilateral hearing loss disability or tinnitus.  
The Veteran has never alleged that he complained of, or was treated for any hearing loss disability or tinnitus while in-service.  As such, this evidence weighs against the Veteran's contention that his current bilateral hearing loss disability and tinnitus are related to active duty.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran indicated in his May 2009 VA audiological examination that he had noise exposure during and after service.  After service, he indicated he had exposure to noise as a truck driver and while engaging in recreational activities such as hunting and carpentry.  He said he had been wearing hearing aids for the past 22 years.  The Veteran has not indicated when he began suffering from tinnitus.  As such, the Board will note that the first complaints of a bilateral hearing loss disability arose in 1987, over 40 years after separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A private treatment record from February 2009 reported that the Veteran complained of decreased hearing and tinnitus bilaterally.  He reported dizziness after falling and hitting his head 4 years ago.  He also reported a history of excessive noise exposure.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss with poor discrimination.  She recommended he follow up with an ear, nose, and throat specialist, have an annual hearing examination, and wear hearing protection.  She also noted he was a candidate for binaural amplification.  There is no evidence in this record that the examiner related the Veteran's bilateral hearing loss or tinnitus to service.

A May 2009 VA treatment record noted that the Veteran had been wearing hearing aids for 22 years, but he needed new ones as the previous company could no longer fix them.  The Veteran reported bilateral tinnitus and difficulty hearing.  He denied dizziness, otalgia, aural pressure, previous otologic surgeries, ear infections, or family history of hearing loss.  He did report a history of noise exposure including being around diesel engines and machines in-service, working as a truck driver post-service, and hunting and carpentry as recreational activities.

The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  It was noted that the Veteran was a candidate and eligible to receive bilateral amplification.  Impressions were taken to provide the Veteran with custom earmolds.  There is no evidence in this record that the Veteran complained he had been suffering from bilateral hearing loss or tinnitus since service, or that the VA physician linked his current bilateral hearing loss or tinnitus to service.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of probative medical evidence linking the Veteran's bilateral hearing loss disability or tinnitus to service, as well as evidence showing no treatment for hearing loss or tinnitus until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, as there is no competent evidence of record of a bilateral hearing loss disability manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has considered, the Veteran's self-reported continuity of symptomatology of tinnitus dating back to his service, and is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, however, the first post-service evidence of complaints of tinnitus comes from 1987, at the earliest.  The length of time between separation from service and evidence of tinnitus over 40 years later weighs against a showing of continuity of symptomatology.  

In sum, the Board finds that there is no credible lay or medical evidence of a bilateral hearing loss disability or tinnitus that manifested during active service and continued thereafter.  There is also no competent evidence of bilateral hearing loss manifested to a compensable degree within one year of service separation.  Furthermore, the length of time between the Veteran's separation from active service and first complaints of hearing loss or tinnitus weighs against the Veteran's claim granting service connection.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vision Loss Disability

On the Veteran's February 2009 claim of entitlement to service connection, he indicated that he suffered vision loss in-service due to a welding accident.  For the reasons that follow, the Board has determined service connection is not warranted.

As previously noted, the Veteran's service records were destroyed in a fire in 1973.  The only available records are morning reports which do not report any vision loss disability.  There is no further information regarding vision loss due to an in-service incident and the Veteran has not stated that he was treated in-service for vision loss.

However, as noted above, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  
The first post-service evidence of the Veteran's vision loss arises from an April 2009 VA treatment record, over 60 years after the Veteran's separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra, aff'd sub nom. Maxson, supra; see also Forshey, supra.

The Veteran was seen at the VA Medical Center in April 2009 and reported that his eyes twitch and he felt a foreign body in his left eye.  The examiner noted that the Veteran had previously undergone cataract surgery and wore glasses.  On physical examination it was noted he had superficial punctuate keratopathy of the left eye.  The examiner's impression was that the Veteran suffered from bilateral dry eyes, blepharitis, and presbyopia.  There is nothing in this record linking any of these conditions to the Veteran's active duty.  Furthermore, the Veteran did not state that he believed the conditions were related to his active duty.

As noted above, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of probative medical evidence linking the Veteran's vision loss disability to service, as well as evidence showing no treatment for a vision loss disability until decades after service.  See Maxson, supra; see also Mense, supra.  

While the Board sincerely appreciates the Veteran's honorable service during the Second World War, there is no competent evidence that he has vision loss related to a welding accident or any other incident of service.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  Furthermore, the length of time between the Veteran's separation from active service and first complaints of vision loss weigh against the Veteran's claim granting service connection on a direct basis.  Accordingly, the Veteran's claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for a vision loss disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


